12/14/2021


                                           DA 20-0540
                                                                                       Case Number: DA 20-0540

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 313N



LYNN MEHRING, f/k/a LYNN M. SANDEFER,

               Plaintiff and Appellee,

         v.

JEFFREY A. GOUDREAU and LINDSAY B. GOUDREAU,

               Defendants and Appellants.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DV-19-1039(A)
                       Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

                For Appellants:

                       Colleen M. Dowdall, Dowdall Law, Missoula, Montana

                For Appellee:

                       Randall A. Snyder, Snyder Law Office, P.C., Bigfork, Montana



                                                   Submitted on Briefs: May 19, 2021

                                                              Decided: December 14, 2021


Filed:

                                         r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    This appeal concerns a disputed easement located on Jeffrey and Lindsay

Goudreau’s (Goudreau) property in Flathead County. Lynn Mehring (Mehring) asserts the

easement is located over an existing road that provides access to her adjacent property.

Goudreau challenges the Eleventh Judicial District Court’s Findings of Fact, Conclusions

of Law & Decree of Quiet Title quieting title in the easement in favor of Mehring, and

enjoining Goudreau from interfering with Mehring’s use of the road. We affirm.

¶3    In 1978, Dale Homestead subdivided a single 40-acre parcel into two tracts, created

by Certificate of Survey No. 4534 (COS 4534):




                                            2
                                                                 (R NRe2s.eric
               ine
                                                                        "



               tl ~n
                                                     389'14'4A-1d       :32S.W


                       Cs1/14                                                                    SElilh
               8



                                                       71404(7 1
                                                           s trRIS




                                                                            SO , s9.1h"1,




               ;.)
                                                                               TRW!' 2.
                                5ht s.t   sni                                tittMAiV.,g)
                                                                                 n„,49




                                                                                                                       SI!
                                                                                                                E1/1
                                                                                                                        f
                                     1
                                     t "t1.08
        — MO                                         NOVRI'S 6 c6RA.11"                  vogeWsi-i   :64L.674
      Pam 4/1. ww-n4p                                (04,111 or avalvca)
      Ls DIA
      RECORD                            30' EASIMINT
                                    [
                                        43 .21111 DOCK ,_48 PACK lS.




Tract 1 was roughly thirty acres in size, leaving Tract 2 as a “remainder” square of ten

acres, which would approximately describe the parcel ultimately purchased by Goudreau

and currently owned by them. COS 4534 identified an easement located outside the

southern boundary of the entire 40-acre parcel, ostensibly providing legal access to the




                                                                    3
tracts.1 In 1979, Homestead further subdivided Tract 1 of COS 4534 into three separate

parcels,         as   provided         by           Certificate           of          Survey      No.       5355   (COS           5355).


                                                           v!tc"10            3- ii        :125.

                                                                                                                   SE 1 . to

                                                            41"




                                                       TR ArT                    1

                                                       1R.262          ACRE?
                                                                                                                          •••
                                                                                                                              •



                                                            es
                 TRUE POINT OF BEGINNING
                      030°41*ch- r.      662.or


                                                                  •
                                                                  64                       8119° 19•18.4v
                        TPACT               2                      •
                                                                                          g61.1m,
                        S. S 0 2      ACREN
                                                                              0,-SO'PRIVATR POAO AND VT/LrTy
                                                                                 BUINVIT
             '    TRUE POINT OF BEGINNING
                       seeto.511--w             661.60'                                                                           o



                                                                                               TRACT 2 C.O.S. 4 11514


                                                           t-
                         TR ACT                 1                 M
                                                                  M

           41,           6, S 0 I ACRES
                                                                  64
                                                                          8
                  TRUE POINT OP BEGINNING
                                                                                                                        S11
                                                                                                               E I 16
                            661 Oa'                                                                                     i-Z
                                                                                     661.08'
                                                     Ns9 o43.0"
IND Sill- RE-BAR I 30' EASENF"lr
                                                                         204.32'-_(R)MS9043'sk"E 2644.458%_              -0-
                                                                                                                         _ _
                                                                       (BASIS Or BEAP1408)
 pl•R :'0P4E9      AS PER BOOK 628 PAGE AAS




1
  The record provides little information regarding this easement’s creation. In the District Court,
Goudreau offered that Flathead County had previously granted the easement to Mr. Jerry Norris
“for construction of a road for private purposes” and that the “30 feet is a ‘declared right of way
south.’” The easement appears in subsequent surveys.

                                                                      4
¶4      These parcels were transferred to Homestead and his wife’s father, Eddie

Sheppard. Parallel to the western boundary of COS 4534’s Tract 2, COS 5355 reflected a

“30’ private road and utility easement.” At some point between 1979 and 1991, Eddie and

Lois Sheppard (Sheppard) acquired the entire 40 acres.

¶5     In 1991, Sheppard granted to Peter Tracy, a developer of the Meadow Lake County

Water & Sewer District, “an easement over and across the Sheppard property” to construct

a “water storage reservoir [(a water tower)] . . . and buried pipeline.” The Sheppard-Tracy

Agreement provided that a water reservoir was to be “erected in the extreme northeast

corner of the Sheppard property,” with a proposed pipeline running southwest from the

reservoir and crossing the current Goudreau property, as reflected in a map attached to the

agreement:



                                                                      TE Of MONTANA.




                                            5
The District Court found that this drawing also reflected the location of “the roadway”

through the property.

¶6     That same year, Mehring’s then-husband, Lynn Eugene Sandefer, purchased the

entire 40-acre parcel from Sheppard. The Sheppard-Sandefer warranty deed stated the

property was granted “subject to and together with”:

       an Easement for 30-foot private road and utility easement as shown on
       Certificate of Survey No. 5355; [and]

       that certain Agreement and Reciprocal Grant of Easement for a water storage
       tower and a buried pipeline, recorded May 28, 1991[.]2

¶7     In 1995, Sandefer sought to relocate common boundary lines between adjoining

properties, eliminating the additional tracts created under COS 5355 and establishing the

boundaries of the properties ultimately owned by Mehring and Goudreau, as provided in

Certificate of Survey No. 12120 (COS 12120):




2
  The property was also subject to “an easement in favor of the United States of America recorded
January 10, 1967.” This easement predates and is not reflected on the materials in the record,
making its location and purpose uncertain. The title insurance commitment issued for the
transaction listed an additional easement that was exempted from coverage under the policy,
described as “[a]n easement for an access road as granted by Flathead County in document
recorded October 21, 1977.” Goudreau offered in the District Court that this statement referred to
the exterior easement reflected on COS 4534.

                                                6
          CS 1/16                                           S89* 30'42" W
                                 a1
                                  P
                                                                                                                       1324 69
                                      WV.

                                                                 662 08                                                 662 51'
                                                                                                                                           0'    4




                                                                                                                                                     M„171,130.0ON
                M„g0 ,S 1 000N




                                                                                                                   TRACT 2 `'
                                                                                                                   10.098         ACRES
                                                      Old           tioundo.1



                                                                                              th



                                                •-
                                                                                                            N89° 39' 03"E
                                                                                                                                                0
                                                                                                                              661 74'


                                                                TRACT I                                     nOAD   AqD 1T1L1TY F,4SENENT




                                                          Old        SotAdOs,
                                                T               20.144          AC RF S                                                    O
                                                                                                                                                 cri
               c;                           •   • I                                                                                        6.•
                                                                                                                                                 0
               N.)                                                                                                                         IV
               cn                           %
                                                                                                   (74
                                            /   I                                             O
                                            • •

                                                                                                   -
AIII/A




                                                                                                       1
                                                                                                       '-
                                                               ftexos e PA
                                                           Tronunission Easement

                                  9:11._ _I.          _                                                1
                                                                 660.97
OVON




                                            T   —N89°43. 54"E— — — —                                                 —1321.95— — — — — — —
                                                             MIMS OF OEAMN6
                                            130' EASEMENT
                                             As PER WON 626 PAW 446




In addition to reflecting a “BPA Transmission Easement” on a reconfigured Tract 1, COS

12120 restated the easement along the southern boundary reflected in COS 4534, and the

30-foot easement along the western boundary of the original Tract 2 of COS 4534, the

parcel ultimately owned by Goudreau. COS 12120 designated the parcel ultimately owned

by Mehring as “Tract 2” as well.

¶8       Two years later, in August 1997, Lynn Eugene Sandefer deeded to Mehring the two

eastern tracts of the 40-acre parcel, including the northern tract Mehring currently owns,

                                                                                          7
and the adjacent southern tract subsequently sold to Goudreau. The northern tract was

transferred to Mehring via a quitclaim deed stating the conveyance was “subject to and

together with” the same interests subjected to in the 1991 warranty deed:

         an easement for 30-foot private road and utility easement as shown on
         Certificate of Survey No. 5355; [and]

         that certain Agreement and Reciprocal Grant of Easement for a water storage
         tower and a buried pipeline, recorded May 28, 1991[.]

Likewise, Sandefer also quitclaimed the southern tract to Mehring “subject to and together

with”:

         an easement for 30-foot private road and utility easement as shown on
         Certificate of Survey No. 5355; [and]

         that certain Agreement and Reciprocal Grant of Easement for a water storage
         tower and a buried pipeline, recorded May 28, 1991[.]

Besides mineral rights and interests, these deeds did not include any granting or reserving

language for easement property interests. Lynn Eugene Sandefer at some point conveyed

the western half of the 40-acre parcel to a party unrelated to this action.

¶9       In November 2014, Mehring sold the southern tract to Goudreau, which their

buy-sell agreement identified as “Tract 6D, shown as Tract 2 of Certificate of Survey No.

4534.” Mehring and Goudreau agreed that “[t]he existing easement, shown on COS 5355

& 12120 will remain, granting easement to the seller’s adjacent property.” The title

insurance commitment noted general access for the tracts was provided by the easement

running along the southern border of the tract Goudreau was purchasing. Then, the

commitment stated that, “[b]ecause access is granted over a private roadway, for insurance

purposes and clarification, an easement for ingress and egress should be granted in the
                                              8
proposed conveyance,” and suggested the conveyance to Goudreau include the language

“TOGETHER WITH an Easement for ingress and egress recorded October 21, 1977 . . .

as shown on Certificate of Survey No. 4534.” A warranty deed for this transaction was

recorded January 2, 2015, and included this suggested language, purporting to grant the

property “subject, however, to” previous easement agreements burdening the property.

However, despite recognition that access was granted “over a private roadway,” and the

representation of a “30’ road and utility easement” on COS 5355 and COS 12120 along

the western boundary of the tract Goudreau was purchasing, no road existed along the

entire length of that location. Instead, the existing road travels along this easement

location, but then turns in a northeasterly direction to follow the path of the pipeline through

Goudreau’s property to the water tower, the general route of which is depicted on the map

attached to the 1991 Shephard-Tracy agreement and as found by the District Court, “by

visual inspection.”

¶10    In June 2018, Goudreau text messaged Mehring, asking whether Mehring was

planning on building on her property. Mehring replied she was “[j]ust not sure yet.”

Goudreau responded, “[j]ust curious because if the easement driveway road on our property

needs leveled [f]or your driveway i could put those trees through mill for a project.”

Mehring informed Goudreau that “[i]t will be awhile before i do anything. My first priority

is trying to get it brushed out some, so you may see some equipment in the future. I’ll let

you know before i start that tho! Thanks.” In 2019, Mehring listed her property for sale;




                                               9
soon after Goudreau blocked access to the existing road connecting Mehring’s property to

the main access road along Goudreau’s southern boundary.3

¶11    Mehring filed a complaint requesting the District Court to quiet title in “accordance

to the historical use of the easement” and permanently enjoin Goudreau from interfering

with Mehring’s rights of use and enjoyment of a “reserved, record easement to her property

through the Goudreau property.” Mehring alleged that “[t]he warranty deed given to

Goudreau reserved easements and rights of way of record.” Following the issuance of a

temporary restraining order, Goudreau agreed by stipulation not to interfere with

Mehring’s access to her property on the condition that Mehring “inform any interested

purchaser that the legal access along the subject road is disputed.” Goudreau answered the

suit by disputing that the warranty deed reserved easements to Mehring. Goudreau

admitted to the existence of a road and asserted they had blocked access to protect their

property and “the property of the Water Tower, the actual beneficiary of the easement

across Goudreaus’ property.”

¶12    The state of the property at the time of suit, including the location of the water-tower

road and alleged 30’ road and utility easement is best illustrated by the following

topographic map the parties stipulated to as a demonstrative exhibit:




3
  The District Court found that this text conversation weighed in favor of its findings, and the
parties dispute its meaning in their arguments. We conclude the conversation is ambiguous and
adds nothing to the resolution of the matter.

                                              10
                                                                   11111.1.141

                                                   COS TO 12120
                                                  10.01141 ACHES
                                                                                 WAIER TOAER
                                                                                 EASING ROAD TO




                          30' ROAD AND
                   UTILITY EASEMENT




¶13   Mehring attested via affidavit that:

      I have owned my property in Columbia Falls in Flathead County for more
      than twenty years. This property is accessed by a private roadway and
      easement which has been in existence since prior to my ownership. The same
                                             11
       roadway also accesses a water tower on my property serving Meadow Lake
       Golf Course and their community.

       The roadway is the only road through the Goudreau ten acres which I sold to
       them in 2014. The roadway runs up the west boundary of the south-ten acre
       tract sold to Goudreau. I have always believed this road and the easements
       described in the 1991 Easement Agreement, COS 5355 and COS 12120 were
       one in the same. While I knew the roadway turned northeast, I was not aware
       that it did so while on the south ten acre tract until prior to litigation.

¶14    The District Court set a bench trial for August 31, 2020. However, Mehring

appeared before the District Court that day representing “that the parties had agreed there

were no factual disputes, only a legal determination to be made by the Court.” Mehring

and Goudreau submitted proposed findings of fact and conclusions of law and stipulated

to the introduction of “supplemental facts” and exhibits.4 The stipulated facts included:

       That Plaintiff and ex-husband Lynn Sandefer (the “Sandefers”) always
       believed that the easement showing on COS 5355 and COS 12120 referenced
       the existing road through the subject properties;

       The distance between the Goudreau residence and the subject road is 146
       feet; and

       Surveys frequently depict or illustrate easements in a location different from
       where the intended roadway actually exists.

Exhibits presented to the District Court included a topographic map showing an “existing

road to water tower” traversing the Goudreau tract, and accompanying photographs of the



4
  Including: COS 4534, 5355, and 12120; the 1991 Sheppard-Tracy agreement; documents from
the 1991 Sheppard-Sandefer transaction (including the Warranty Deed and Preliminary Title
Commitment); the 1997 Sandefer-Sandefer Quitclaim Deeds; documents from the 2014
Mehring-Goudreau transaction (including the Buy-Sell Agreement, Warranty Deed, and
Preliminary Title Commitment); 2018 Mehring-Goudreau text messages; topographic map and
aerial photograph of the Mehring and Goudreau properties; and property photos of the Goudreau
property and subject road.

                                             12
road, variously labeled, among others, as “[r]oad begins curving northeast,” “[a]t Goudreau

north boundary, looking northeast,” and “[o]n Mehring road, looking NE to watertower

[sic] (ridge to west).”

¶15    On October 5, 2020, the District Court issued its findings of fact, conclusions of

law, and decree of quiet title in favor of Mehring.

       Mehring has an easement for egress, ingress and utilities across and along
       the existing road. The easement is 30 feet in width. It commences at the
       southwest corner of Tract 2 of COS 4534, runs north along the existing road,
       then continues northeasterly in its existing location, where the centerline is
       the center of the existing road.

The District Court concluded that Sandefer, in 1997, granted Mehring “an easement across

the road describe[d] in (1) the 1991 Easement Agreement, (2) COS 5355 and (3) COS

12120,” and that by reservation, Mehring reserved the easement for her use in her

conveyance to Goudreau. The District Court concluded this express reservation was

consistent with the parties’ clear intent to reserve an easement over the existing road.

Alternatively, the District Court concluded that, even if the only easement expressly

reserved was the one along the Goudreau’s western border as reflected in COS 5355 and

COS 12120, the parties were mutually mistaken in their belief that the actual road did not

run entirely on that location, and reformation of the deed and easement in accordance with

the parties’ intentions was appropriate, reasoning further that Mehring:

       clearly intended that the north ten acres have legal access and they
       understood the depicted easement to do so. They were mistaken in their
       [belief] that the road did not remain entirely on the south ten acres’ west
       boundary. That was a mutual mistake made in 1997 when Lynn Sandefer
       deeded the two ten-acre parcels to Lynn Mehring.


                                             13
       The mutual mistake repeated in 2014 when Mehring and Goudreau signed
       their buy sell agreement expressly reserving access across the surveyed
       easement, when each party understood it was the existing road, and in 2015
       with the recorded deed reserving all easements and exceptions.

Goudreau appeals.

¶16    “Findings of fact . . . must not be set aside unless clearly erroneous.” M. R. Civ. P.

52(a)(6). Findings are clearly erroneous if they “are not supported by substantial credible

evidence,” the lower court has “misapprehended the effect of the evidence,” or after review

of the record, this Court is left with a “definite and firm conviction that a mistake has been

made.” Blazer v. Wall, 2008 MT 145, ¶ 22, 343 Mont. 173, 183 P.3d 84 (citing Tomlin

Enterprises, Inc. v. Althoff, 2004 MT 383, ¶ 12, 325 Mont. 99, 103 P.3d 1069). “We view

the evidence in the light most favorable to the prevailing party when determining whether

substantial credible evidence supports the district court’s findings.” Pedersen v. Ziehl,

2013 MT 306, ¶ 10, 372 Mont. 223, 311 P.3d 765 (quoting Steiger v. Brown, 2007 MT 29,

¶ 16, 336 Mont. 29, 152 P.3d 705). See also Hellickson v. Barrett Mobile Home Transp.,

161 Mont. 455, 459, 507 P.2d 523, 525 (1973) (stating that trial court findings are

presumed correct); 75B Am. Jur. 2d Trial §§ 1581, 1586 (Lexis through 2021).

¶17    “We review a district court’s conclusions of law de novo, determining whether the

court’s interpretation and application of the law is correct.” Blazer, ¶ 22 (citing Micklon v.

Dudley, 2007 MT 265, ¶ 8, 339 Mont. 373, 170 P.3d 960; Giambra v. Kelsey, 2007 MT

158, ¶ 28, 338 Mont. 19, 162 P.3d 134). “Whether an express easement has been created

is a question of law.” Wiegele v. W. Dry Creek Ranch, LLC, ¶ 15, 2019 MT 254, 397 Mont.



                                             14
414, 450 P.3d 879 (citing Reichle v. Anderson, 284 Mont. 384, 387, 943 P.2d 1324, 1326

(1997)).

¶18    Goudreau argues the District Court’s findings of fact are erroneous and insufficient

to establish an express easement across the existing road traversing their property.

Goudreau concedes an easement in Mehring’s favor along the full length of the western

border of their tract that provides access to Mehring’s ten acres. However, they argue the

1991 Shephard-Tracy pipeline agreement granted no access right to Mehring or her

predecessors and that the District Court erred by essentially conflating the two and holding

that the western border easement and waterline easement are one and the same. As a result,

Goudreau urges that Mehring “does not have a right to access her property . . . using [the]

waterline easement” because she is not a successor in interest to that easement and failed

to reserve a right to use the existing road.

¶19    Easements are nonpossessory interests in the land of another authorizing the right

to use real property for a particular purpose. O’Keefe v. Mustang Ranches HOA, 2019 MT

179, ¶ 16, 396 Mont. 454, 446 P.3d 509 (citing Blazer, ¶ 24); see e.g., § 70-17-101(4),

MCA (defining incidental or appurtenance easements, such as a “right-of-way,” as “land

burdens or servitudes upon land . . . attached to other land as incidents or appurtenances”);

§ 70-17-102(5), MCA (defining servitudes not attached to land). “Appurtenant easements

benefit a particular parcel of land to the burden of another and perpetually run with title to

both.” O’Keefe, ¶ 16 (citing Blazer, ¶ 24). “An estate or interest in real property,” such as

an easement, arises either by prescription, “operation of law [e.g., implication from

necessity or prior use] or a conveyance or other instrument in writing [e.g., an express grant
                                               15
or reservation or a written declaration of covenant].” Section 70-20-101, MCA; O’Keefe,

¶ 16 (citations omitted). When creating an easement, the grantor must have a common

vested ownership interest in the dominant and servient tenements. O’Keefe, ¶ 17 (citations

omitted). Express easements are adequately granted by conveyance instruments if the

writings use “appropriate language” that is “substantially sufficient to convey the severed

estate, grant or reserve the intended easement, identify the dominant and servient estates,

and indicate the nature and scope of the right reciprocally burdening and benefitting the

servient and dominant estates.” Wiegele, ¶ 17 (citing Broadwater Dev. LLC v. Nelson,

2009 MT 317, ¶ 12, 352 Mont. 401, 219 P.3d 492); O’Keefe, ¶ 17 (citing Walker v. Phillips,

2018 MT 237, ¶¶ 14-18, 393 Mont. 46, 427 P.3d 92; Yorlum Props. Ltd. v. Lincoln Cty.,

2013 MT 298, ¶¶ 14-27, 372 Mont. 159, 311 P.3d 748; Davis v. Hall, 2012 MT 125,

¶¶ 19-34, 365 Mont. 216, 280 P.3d 261). Grantees burdened by an easement must “have

knowledge of its use or its necessity,” sufficient to put the grantee on “‘inquiry notice’ of

the easement and the need for a reservation of a way of ingress and egress.” Halverson v.

Turner, 268 Mont. 168, 172-73, 885 P.3d 1285, 1288 (1994) (citing Graham v. Mack, 216

Mont. 165, 174, 699 P.2d 590, 596 (1985)); Benson v. Pyfer, 240 Mont. 175, 180, 783 P.2d

923, 926 (1989)). It is satisfactory for conveyance instruments to reserve easements by

language incorporating “a recorded plat or certificate of survey on which the easement is

adequately described.” Blazer, ¶ 27 (citing Bache v. Owens, 267 Mont. 279, 286, 883 P.2d

817, 822 (1994); Halverson, 268 Mont. at 173-74, 885 P.2d at 1289).

¶20    We consider whether an express easement was created by reservation and, if so, its

location. First, it is undisputed that Mehring had a common vested ownership interest in
                                             16
the dominant tenement (i.e., the current Mehring tract) and the servient tenement (i.e., the

current Goudreau tract) prior to selling the southern tract to Goudreau. We thus must

disagree with the District Court’s conclusion that Sandefer “grant[ed] Mehring an easement

across the road” by way of the 1997 warranty deeds. That conveyance placed ownership

of both tracts in Mehring, extinguishing any easement to her as being the same person

holding the servient tenement and the right to the servitude. Section 70-17-111(1)(a),

MCA; see also Wild River Adventures v. Board of Trustees, 248 Mont. 397, 401-02, 812

P.2d 344, 346-47 (1991).5

¶21    The question then becomes whether the conveyance documents were otherwise

sufficient to create an express easement by reservation across the Goudreau tract for

Mehring to access her tract, and specifically, at the location across the water tower road.

¶22    “Grants are to be interpreted in like manner with contracts in general.” Section

70-1-513, MCA; see also Wiegele, ¶ 18 (citing Nelson, ¶ 19). “Several contracts relating

to the same matters, between the same parties, and made as parts of substantially one

transaction are to be taken together.” Section 28-3-203, MCA. Contracts “may be

explained by reference to the circumstances under which it was made and the matter to

which it relates.” Section 28-3-402, MCA. So long as the object of the contract is

“ascertainable and lawful,” contracts must also be interpreted to “give effect to the mutual

intention of the parties as it existed at the time of contracting.” Section 28-3-301, MCA.



5
  Further, the “subject to” language in the deeds was insufficient, without more, to create an
easement. See generally Blazer, ¶ 28 (citations omitted).

                                             17
For written contracts, mutual intention is “ascertained from the writing alone if possible.”

Section 28-3-303, MCA. If due to mutual mistake a contract “does not truly express the

intention of the parties,” courts may revise the contract “on the application of a party

aggrieved so as to express that intention.” Section 28-2-1611, MCA. See also § 28-3-304,

MCA, § 28-2-905(1)(a), MCA, and § 70-20-202(1)(a), MCA.

¶23    The contract documents utilized by Mehring and Goudreau and the circumstances

of the transaction, as well as permissible inferences drawn therefrom, demonstrate the

parties’ intentions. Mehring’s property, including both tracts, bordered property that

Mehring did not own. By selling the southern tract, which provided the only legal access

from the road running along the southern border of the southern tract, Mehring divided her

property and, without an easement, the northern tract she retained would have been

landlocked and legally inaccessible because none of the previously created easements

provided legal access. As noted, the easement along the southern tract’s western border

had been extinguished, and the 1991 Sheppard-Tracy easement granted access to Tracy

and the Meadow Lake development.6 It was thus imperative for Mehring to newly reserve

access to her retained property,7 and this mutual intention was reflected in the transactional


6
  Notably, the 1991 Sheppard-Tracy agreement did not fix a precise location for the pipeline
easement, providing only that the easement “shall run from the tower in a generally southwest
direction, to the southern boundary of the Sheppard property” but its precise location “shall be as
recommended by engineers” and will “be placed in such a manner that it will result in the least
interference” with the property.
7
  Beyond a claim of easement by implication or necessity, which was not litigated herein. See
LHC, Inc. v. Alvarez, 2007 MT 123, ¶ 20, 337 Mont. 294, 160 P.3d 502 (“It is well-established
that we will not address issues on appeal that were not properly raised in the district court.”)
(citation omitted).

                                                18
documents, including the suggestion of the title commitment that easement language be

included in the deed. This intention is not disputed by Goudreau, but the parties dispute

the location of the easement, Goudreau contending it lies along the western edge of the

southern tract, and Mehring contending it follows the existing water-tower road.

¶24      The parties’ buy-sell agreement provides that “[t]he existing easement, shown on

COS 5355 & 12120 will remain, granting easement to the seller’s adjacent property.”

(Emphasis added.) The citations to these certificates of survey are references to the western

border easement, over which the existing road runs for some distance before turning in a

northeasterly direction along the pipeline toward the water tower. The additional language

regarding the “remaining” and “granting” of an easement is problematic, as the referenced

easement could not, technically, “remain,” because it had been extinguished at that point,

which the parties did not understand. As noted above, Mehring averred it was her belief

the easement to her property was over the only existing road. This belief was furthered by

the title commitment’s statement that “access is granted over a private roadway,” despite

its suggestion that this access be reserved by reference to COS 4534.8 The District Court

found that the buy-sell agreement “does not reference a future road, but clearly implies and

is consistent with Mehring’s understanding that the surveyed easement is the existing

road.”     It stated that, “there was only ever one road that was obvious by visual

inspection. . . . [t]his road was the ONLY access through Goudreau’s property and to the



8
 The warranty deed utilized this suggestion, referencing “an Easement for ingress or egress . . . as
shown on Certificate of Survey No. 4534.”

                                                19
northerly ten acres which reserved the easement,” noting that the road ran partially over

the western boundary of the southern lot. (Capitalization in original.) It determined, “the

Court therefore finds, that the easement reserved in the [] deed to Goudreau is along the

existing road,” adding, “there could be no other.”

¶25    We conclude the evidence supports the District Court’s findings, and that the

parties’ agreement cannot be interpreted otherwise, as it would be unreasonable to interpret

the transaction documents as intending for Mehring to reserve an access that fails to

provide physical access to her property.      The evidence indicates substantial mutual

mistakes, those being the extinguishment of the easement along the western boundary of

the southern tract, and the location of easement unquestionably reserved by Mehring. “A

mutual mistake regarding a material fact is ‘so substantial and fundamental’ a mistake that

it ‘defeat[s] the object of the parties in making the contract.’” In re Platt, 2018 MT 43,

¶ 23, 390 Mont. 338, 413 P.3d 818 (quoting Keller v. Liberty Northwest, Inc., 2010 MT

279, ¶ 23, 358 Mont. 448, 246 P.3d 434). In revising a contract, we presume all parties

“intended to make an equitable and conscientious agreement.” Section 28-2-1612, MCA.

Further, for revisions, “the court may inquire what the instrument was intended to mean

and what were intended to be its legal consequences and is not confined to the inquiry what

the language of the instrument was intended to be.” Section 28-2-1613, MCA. Deed

reformation is permitted if the mistake is established by clear and convincing evidence, “a

preponderance of evidence that is definite clear, and convincing.” Thibodeau v. Bechtold,

2008 MT 412, ¶ 23, 347 Mont. 277, 198 P.3d 785. Here, the failure of the conveyance


                                            20
instruments to identify the easement’s precise and proper location undermined a major

object of contract, a “substantial and fundamental” mistake. In re Platt, ¶ 23.

¶26    The requirements for adequately describing an easement are, first, “the identities of

the dominant and servient tenements must be ascertainable with reasonable certainty from

the transaction documents; second, the transaction documents must give the owner of the

property being burdened by the servitude knowledge of its use or necessity.” Yorlum

Props., ¶ 18 (citing Davis, ¶¶ 20, 20-25; Blazer, ¶¶ 36, 51, 54, 56-57; Nelson, ¶ 38) (internal

quotation marks omitted). The buy-sell agreement and the title commitment reference that

the purpose of the easement is to grant Mehring access to her remaining property, a purpose

also illustrated in COS 12120’s depiction of Mehring’s remaining landlocked property.

See Yorlum Props., ¶¶ 18, 25 (citations omitted). These documents collectively meet the

minimum requirements for identifying the dominant and servient tenements and giving

Goudreau knowledge of the easement’s use or necessity. Yorlum Props., ¶ 18 (citations

omitted). Even when an easement is created by means of depiction of a certificate of survey

referenced in a deed, the easement may still be valid if the referenced documents do not

state its precise location. Yorlum Props., ¶ 25. Goudreau stipulated that surveys do not

always show an easement’s precise location. Reforming the warranty deed to establish that

the reserved easement tracks along the existing water-tower road does not change its

essential elements. See Yorlum Props., ¶ 25. While we utilize a slightly different rationale,

as discussed herein, we affirm the District Court’s conclusion that the intent of the

transaction is fulfilled by establishing the reserved easement along the existing water-tower

road and affirm its determination that the easement and deed are so reformed.
                                              21
Consequently, we affirm the District Court’s entry of a permanent injunction from

interference of the road and easement by Goudreau.

¶27    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶28    Affirmed.


                                                  /S/ JIM RICE


We concur:


/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR




                                             22